DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/22 has been entered.

Drawings
The drawings filed on 08/29/17 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US Pat 9454888).

With respect to claim 2, Xie et al discloses:
A battery safety evaluation apparatus evaluating safety of a first battery by considering deterioration of the first battery due to a heat amount of the first battery resulting from external temperature of the first battery (column 2, lines 46-59 state, “Accordingly, apparatuses, systems and methods are disclosed for an early warning and monitoring configuration for battery cells and battery packs. During normal cycling of a battery, surface temperature, voltage, current and impedance may be monitored to determine if abnormalities exist in the battery and/or battery structure. The abnormalities may be advantageously detected using battery temperature characteristics, where the characteristics are subject to rule-based processing to determine impending battery failure. By receiving advance notice of failure, a warning signal may be transmitted to provide notice and/or allow corrective action to be taken. Additional characteristics, such as voltage and/or current may be used in conjunction with the temperature to detects and/or predict failure.”), the first battery being a secondary battery which can be charged and discharged (column 8, lines 28-31 state, “For modeling temperature to determine and/or predict battery failure, surface temperature, current, and voltage of the battery while it is being both charged and discharged may be monitored.”), the battery safety evaluation apparatus comprising at least one processor (figure 2, reference 204)
estimate an estimation value of an inner state parameter of the first battery on the basis of voltage and current data of the first battery, the inner state parameter indicating the deterioration of the first battery, and the voltage and current data being measured in charging or discharging the first battery (column 2, lines 48 – 54 state, “During normal cycling of a battery, surface temperature, voltage, current and impedance may be monitored to determine if abnormalities exist in the battery and/or battery structure. The abnormalities may be advantageously detected using battery temperature characteristics, wherein the characteristics are subject to rule-based processing to determine impending battery failure.”; column 17, lines 41-43 state, “The probability of battery failure can be calculated through the PDF with estimated parameters from 1405.”)
select, from a plurality of reference data, a first reference data corresponding to the estimation value of the inner state parameter of the first battery, the plurality of reference data being classified by a value of the inner state parameter and indicating a heat amount due to thermal runaway of the battery (column 8, lines 6 – 48 state, “Excessive heat can cause the protective SEI barrier layer to break down allowing the anode reaction to restart releasing more heat leading to thermal runaway … For modeling temperature to determine and/or predict battery failure, surface temperature, current, and voltage of the battery while it is being both charged and discharged may be monitored … The surface temperature can be measured and the heat generation can be calculated using thermal resistance; knowing the thermal resistance of the battery is advantageous to understanding how the battery behaves while it charges and discharged.”)
estimate a heat amount generated from the first battery in a predetermined range in which the external temperature changes on the basis of the selected first reference data (column 8, lines 44-59 state, “The surface temperature can be measured and the heat generation can be calculated using thermal resistance; knowing the thermal resistance of the battery is advantageous to understanding how the battery behaves while it charges and discharges …”)
With respect to claim 2, Xie et al differs from the claimed invention in that it does not explicitly disclose: 
calculate the temperature of the first battery at a designated value of external temperature on the basis of the estimated heat amount, a specific heat of the first battery, a heat transfer coefficient between the first battery and an outside of the first battery, and the designated value
calculate a safety index on the basis of the calculated temperature of the first battery
With respect to claim 2, the following limitation(s) is/are obvious in view of what Xie et al discloses, as a whole.
calculate the temperature of the first battery at a designated value of external temperature on the basis of the estimated heat amount, a specific heat of the first battery, a heat transfer coefficient between the first battery and an outside of the first battery, and the designated value (column 8, lines 28-48 state, “For modeling temperature to determine and/or predict battery failure, surface temperature, current, and voltage of the battery while it is being both charged and discharged may be monitored. The presently disclosed system is capable algorithmically monitoring any of such characteristics and output an internal temperature … The surface temperature can be measured and the heat generation can be calculated …”; Figure 4B describes an exemplary analytical thermal system model, which considers various factors and parameters of battery cells. Column 9, lines 51-62 state, “Other parameters of cells such as voltage (V), state of charge (SoC), internal temperature (Ti-), cell surface temperature differential (dTs/dt), and AC impedance (Zi) can also serve as parameters for monitoring the state of health and detecting the failure of a cell. Profiles for SoC, voltage, and AC impedance may also be modeled to determine failure.” Certain claimed parameters, such as “specific heat” and “heat transfer coefficient between the first battery and an outside of the first battery” were not explicitly disclosed in that section of listed parameters. However, these variables are disclosed in other areas of Xie et al as known battery parameters. For example, column 1, lines 53 – column 2, line 11 discuss “specific energy” of a battery pack, and columns 12-14 disclose diffusion coefficients for a battery. It would have been obvious to one or ordinary skill in the art to calculate the temperature of the first battery at a designated value of external temperature on the basis of a wide variety of battery parameters, including the claimed parameters. The rationale for obviousness is design incentives or market forces prompting variations. The prior art teaches a base device/method/product similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
calculate a safety index on the basis of the calculated temperature of the first battery (obvious in view of combination; column 18, lines 50-52 of Xie et al state, “Each battery module 107-109 (or ‘cell’) is indexed to provide individual measurements …”; claim 1 states, “wherein the at least one of the plurality of battery modules is indexed to provide individual measurements that are forwarded individually to a monitor system, which processes these measurements and provides an output that is utilized to determine a state of health or a warning of a failure condition.”)
With respect to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xie et al. The motivation for the skilled artisan in doing so is to gain the benefit of calculating battery temperature based on other measured battery parameters.

Independent claims 16-18 and 20 are substantially similar to claim 2, with the main difference being the preambles. All of the limitations are anticipated for the same reasons as discussed with respect to claim 2 above.

With respect to claim 4, Xie et al, as modified, discloses:
wherein the at least one processor further programmed to determine safety of the first battery or an assembled battery on the basis of the safety index, the assembled battery including the first battery (column 18, lines 50-52 state, “Indexing of the sensor data for each cell will ensure proper identification of the failure linking to a particular cell or module.”)

With respect to claim 5, Xie et al, as modified, discloses:
wherein the at least one processor selects, on the basis of the safety index and a threshold for the safety index, a type of the safety evaluation matching the first battery from a plurality of types of the safety evaluation (column 18, lines 50-52 state, “Indexing of the sensor data for each cell will ensure proper identification of the failure linking to a particular cell or module.”; column 17, lines 60-63 state, “The actual threshold used for the battery failure may vary, and may rely on the battery type, conditions, etc. and training data collected beforehand.”; see also column 7, lines 8-10.)

With respect to claim 6, Xie et al, as modified, discloses:
the at least one processor calculates an external temperature in the occasion when thermal runaway of the first battery arises on the basis of the first reference data as a thermal runaway temperature (obvious in view of column 8, lines 6 – 48)

With respect to claim 7, Xie et al, as modified, discloses:
the at least one processor further programmed to output the safety index or evaluation based on the safety index (claim 1 states, “and provides an output that is utilized to determine a state of health or a warning of a failure condition.”)

With respect to claim 8, Xie et al, as modified, discloses:
the at least one processor further programmed to output the thermal runaway temperature (obvious in view of thermal runaway teachings of column 8, lines 6-8 and output teachings of claim 1)

With respect to claim 9, Xie et al, as modified, discloses:
the at least one processor outputs content of output as an image (column 12, lines 5-7 state, “The cell response is measured and obtained impedance (Z) is plotted as the imagery …”; see also various graphs and illustrations in the figures)

With respect to claim 10, Xie et al, as modified, discloses:
the at least one processor outputs content of output as a file (column 19, lines 39-44 disclose computer files)

With respect to claim 11, Xie et al, as modified, discloses:
wherein the at least one processor outputs an image, light or sound indicating warning on the basis of the safety index (obvious in view of “warning signal” teachings of Xie et al; For example, column 2, lines 54-57 state, “By receiving advance notice of failure, a warning signal may be transmitted to provide notice and/or allow corrective action to be taken.”)

With respect to claim 14, Xie et al, as modified, discloses:
the at least one processor further programmed to determine, on the basis of the safety index, to stop charge or discharge of the first battery (obvious in view of total teachings of Xie et al; column 1, lines 41-43 state, “The design of a battery-powered device requires many battery-management features, including charge control …”; figures 5A-B disclose battery over-charge conditions, and figures 5C-5D disclose battery over-discharge conditions …”; stopping charge or discharge of the battery is obvious when charge control is needed to account for over-charge or over-discharge conditions.)

With respect to claim 15, Xie et al, as modified, discloses:
the at least one processor further programmed to calculate, on the basis of the safety index, a condition of use used in charging or discharging the first battery (obvious in view of charge control, over-charge conditions, and over-discharge conditions teachings; As discussed above, Xie et al discloses the use of a safety index.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu et al (KR 2017013151 A) discloses a method and a battery system for thermal management
Ukita et al (JP 2016031628 A) discloses a battery pack-related temperature prediction method and battery pack-related temperature prediction apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        08/30/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        09/07/2022